                                                                        1

 1                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
 2                           EASTERN DIVISION

 3
     GARY COOPER,                     )      Docket No. 16 C 3519
 4                                    )
                           Plaintiff, )
 5                                    )
                 vs.                  )
 6                                    )
     THE CITY OF CHICAGO, Illinois,   )
 7   a municipal corporation, et al., )   Chicago, Illinois
                                      )   September 18, 2018
 8                         Defendants.)   9:33 o'clock a.m.

 9
                   TRANSCRIPT OF PROCEEDINGS - MOTION
10              BEFORE THE HONORABLE MATTHEW F. KENNELLY

11
     APPEARANCES:
12

13   For the Plaintiff:           THE HAMILTON LAW OFFICE, LLC
                                  BY: MR. KEVIN T. TURKCAN
14                                53 W. Jackson Blvd., Suite 452
                                  Chicago, Illinois 60604
15

16   For the Defendants:          BORKAN &   SCAHILL, LTD.
                                  BY: MS.    WHITNEY N. HUTCHINSON
17                                20 South   Clark Street, Suite 1700
                                  Chicago,   Illinois 60606
18

19   Court Reporter:              MR. JOSEPH RICKHOFF
                                  Official Court Reporter
20                                219 S. Dearborn St., Suite 1232
                                  Chicago, Illinois 60604
21                                (312) 435-5562

22
                    * * * * * * * * * * * * * * * * * *
23
                           PROCEEDINGS RECORDED BY
24                          MECHANICAL STENOGRAPHY
                       TRANSCRIPT PRODUCED BY COMPUTER
25
                                                                       2

 1            THE CLERK:   Case No. 16 C 3519, Cooper vs. The City

 2   of Chicago.

 3            MR. TURKCAN:   Good morning, your Honor, Kevin

 4   Turkcan, T-u-r-k-c-a-n, for the plaintiff.

 5

 6            MS. HUTCHINSON:   Good morning, your Honor, Whitney

 7   Hutchinson on behalf of defendants.

 8            THE COURT:   Okay.   So, basically, what you're asking

 9   me to do is stay the entire judgment -- not just the part

10   against the City, but also the judgments against the

11   individual officers -- without a bond.

12            MS. HUTCHINSON:   Yes, your Honor.

13            THE COURT:   Okay.

14            So, as far as the City is concerned, do you object to

15   that?

16            MR. TURKCAN:   We do, Judge.

17            And my understanding, actually, from Ms. Hamilton's

18   conversation with Mr. Miller was that the defendants were only

19   appealing the award of punitive damages, and that the City

20   would just be paying the compensatory damages and the

21   attorneys' fees.   But, obviously, the written motion doesn't

22   agree with that.   So, I'm not really sure what the plan is.

23            But our position basically, Judge, is that everybody

24   should be required to post a bond.

25            THE COURT:   Do you know whether or not what he says
                                                                       3

 1   is accurate?

 2             MS. HUTCHINSON:    I don't know if that was -- my

 3   understanding is that, no, that the City and the officers,

 4   everything is being appealed.    And, so -- but I wasn't privy

 5   to the conversation.     So, I don't know what that was.

 6             I know there have been discussions about settlement.

 7   I know that may be where the confusion has occurred.       But

 8   everything is being appealed.    So, both the City and the

 9   individual officers.

10             THE COURT:   So, you were talking to me about a

11   conversation that neither of you had.    It was a conversation

12   between Ms. Hamilton and Mr. Miller?

13             MS. HUTCHINSON:    Correct.

14             MR. TURKCAN:    Correct.

15             And, Judge, she wanted me to let you know, Judge,

16   that she's picking a jury in front of Judge Shah or she'd be

17   here today.

18             THE COURT:   All right.

19             Well, let's just put the City to the side for a

20   second.

21             So, if you're opposing it for the City, you're

22   certainly opposing it for the officers, right?

23             MR. TURKCAN:    Correct, your Honor.

24             THE COURT:   You're going to need to do way more than

25   you've done in this motion to convince me that they should not
                                                                      4

 1   have to post a bond.

 2            MS. HUTCHINSON:   Well, your Honor --

 3            THE COURT:    I'm looking at the criteria that you list

 4   out of the, oh, several cases, one of which is --

 5            MS. HUTCHINSON:   Right.

 6            THE COURT:    -- Dillon, D-i-l-l-o-n.   And you start

 7   losing me when you get to Criterion 3, the degree of

 8   confidence the District Court has in the availability of funds

 9   to pay a judgment; Criterion 4, whether the defendant's

10   ability to pay is so plain that the cost of bond would be a

11   waste of money; and, then, No. 5 -- well, it's really 3 and 4.

12            I mean, you haven't given me anything about their --

13   you haven't given me a balance sheet.   You just said they're

14   police officers that make salary.   Salary -- annual salary --

15   what's the annual salary for these guys?

16            MS. HUTCHINSON:   Each one of them -- so, each one --

17            THE COURT:    80s or something like that?

18            MS. HUTCHINSON:   I believe -- there's a range, but I

19   believe, yeah, that's about a mean.

20            THE COURT:    Yeah.

21            I mean, so, that's not even -- even if the full

22   salary for a year was devoted, that wouldn't be enough.    So,

23   you're talking about paying it in dribs and drabs, which isn't

24   how judgments get paid.

25            MS. HUTCHINSON:   Absolutely, your Honor.
                                                                          5

 1               If this Court is not -- and I recognize that.    And if

 2   the Court is not wanting to look into a complete stay or

 3   excusing the bond for the individual officers, we would

 4   suggest instead of posting -- because, generally, it's a

 5   hundred percent plus a percentage, et cetera, et cetera --

 6   that a lesser amount would be appropriate for the individuals.

 7               THE COURT:   Such as?

 8               MS. HUTCHINSON:   Well, I would think it would be a

 9   pro rata, recognizing it shouldn't be the same amount for each

10   one.

11               THE COURT:   So, why should it be a lesser amount?

12               MS. HUTCHINSON:   The lesser amount -- because each

13   one of these individuals, for the same reasons that were

14   listed and addressed before this Court in the Fields case, the

15   same argument regarding the fact those that are still pulling

16   a salary, but the rest of them still have a pension.       So, the

17   amount or their ability to pay is not going to change over

18   time in that sense.

19               MR. TURKCAN:   If I could just add in there, Judge,

20   one of the officers is already retired and, so, does not have

21   a salary.    As your Honor may recall from the trial, most of

22   the other officers are older and approaching retirement.

23               THE COURT:   Hang on a second.

24               You just referred to Fields.     I didn't see any cite

25   of that in here.
                                                                       6

 1             MS. HUTCHINSON:   Your Honor --

 2             THE COURT:   So, be specific about what you're

 3   referring to.

 4             MS. HUTCHINSON:   Your Honor, yes, there is no cite to

 5   Fields.   My understanding, though, this is the same motion

 6   presented in Fields regarding the basis --

 7             THE COURT:   Do you remember what the numbers were on

 8   Fields?   They were way, way, way, way, way -- that's five

 9   "ways" -- different.

10             MS. HUTCHINSON:   Five ways different.

11             And that is true, your Honor.

12             THE COURT:   I just wanted to make sure you got the

13   right number of "ways" in there.

14             MS. HUTCHINSON:   Yes.

15             THE COURT:   And the punitive damages in that case

16   were tiny.   Like 25 or 50,000, if I recall correctly.

17             MS. HUTCHINSON:   Especially given the percentage.

18   And that's why I didn't -- we didn't cite federal law.     Yes,

19   that's true, given the percentage of the disparity between in

20   Fields and to here.

21             However, the basis and the logic for why the

22   officers, that their ability to pay would not be changing were

23   the same both in Fields and here.   And there, yes, the numbers

24   were -- the disparity and the difference between the

25   compensatory and the punitives, that's a very different
                                                                         7

 1   balance than we have in this case.

 2               THE COURT:   I mean, I don't think you can say the

 3   logic is the same when the underlying facts are different.

 4               So, let me tell you what my view is on this.   So, as

 5   far as the City is concerned -- although every time I open the

 6   papers I am told that the City is teetering on the brink of

 7   whatever.    Some columnist in the Tribune today said that if

 8   they did what the mayor wanted to do as far as the pension

 9   law, that we're all going to be -- the City is going to be in

10   the toilet in another six months or something.     But I don't

11   know if she's right or not.

12               But I guess what I would say is I don't think it's

13   terribly likely that the City is going to go into Chapter 11

14   or the equivalent any time soon.     So, I don't see a need to

15   post a bond for the City, because they're solvent.     They pay

16   judgments.    It takes a while sometimes, but it gets paid.      And

17   this isn't one of these sort of mega awards where you would

18   think there would be some kind of a holdup.

19               I have a different view on the officers.   I don't

20   have a problem with a stay, but they don't get a stay without

21   posting a bond.    I think they're going to need to post a bond.

22   I don't think it should be a reduced amount.     I don't have a

23   great degree of confidence in their ability to pay a judgment,

24   and I don't think it's going to get any better between now and

25   whenever the judgment, you know, gets either upheld or not
                                                                      8

 1   upheld on appeal.    And, so, you know, considering the factors,

 2   I don't think that's appropriate.

 3            So, the ruling is going to be that the motion for a

 4   stay is granted conditioned upon the individual defendants

 5   posting a bond in the appropriate amount.

 6            And you started talking about a percentage.     And it's

 7   been long enough since I've done this, I don't -- isn't it 110

 8   percent is what --

 9            MS. HUTCHINSON:    I believe so, yes.

10            THE COURT:    Yeah.

11            MS. HUTCHINSON:    For --

12            THE COURT:    Posting a bond --

13            MS. HUTCHINSON:    Yes.

14            THE COURT:    Each individually posting a bond in the

15   amount of 110 percent of the punitive damages judgment against

16   them.

17            So, is that clear enough to everybody?      So, City, no.

18   Individual officers, yes, on a bond; and, the number is going

19   to be 110 -- for each of them, 110 percent of whatever their

20   punitive damage award --

21            MS. HUTCHINSON:    What their individual -- okay.

22            THE COURT:    Yeah, right.

23            MS. HUTCHINSON:    Perfect.

24            THE COURT:    Okay.   Great.

25            MS. HUTCHINSON:    Thank you, your Honor.
                                                                       9

 1            THE COURT:   Thank you.

 2            MR. TURKCAN:       Thank you, Judge.

 3                           *      *   *    *   *

 4

 5   I certify that the foregoing is a correct transcript from the
     record of proceedings in the above-entitled matter.
 6

 7
     /s/ Joseph Rickhoff                             October 5, 2018
 8   Official Court Reporter

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
